81,7('67$7(6',675,&7&2857
                       )257+(',675,&72)&2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                     
&$86(2)$&7,21                    
                                     
                  3ODLQWLII         
                                     
      Y                               &LYLO$FWLRQ1R  $%-
                                     
,17(51$/5(9(18(6(59,&(           
                                     
                  'HIHQGDQW         
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                     0(025$1'8023,1,21

        3ODLQWLII &DXVH RI $FWLRQ EURXJKW WKLV DFWLRQ XQGHU WKH )UHHGRP RI ,QIRUPDWLRQ $FW

³)2,$´DJDLQVWWKH,QWHUQDO5HYHQXH6HUYLFH³,56´3ODLQWLII VXVSHFWV WKDWVRPHRQHZLWKLQ

WKH([HFXWLYH2IILFHRIWKH3UHVLGHQWXQODZIXOO\UHTXHVWHGWD[SD\HURU³UHWXUQLQIRUPDWLRQ´IURP

WKH,56DQGLWVHHNVUHFRUGVWRSURYHLWVDOOHJDWLRQV &RPSO>'NW@  7KHSDUWLHVKDYHEHHQ

EHIRUHWKH&RXUWEHIRUHRQ$XJXVWWKH&RXUWIRXQGWKHDJHQF\¶VVHDUFKHIIRUWV WREH

LQDGHTXDWHDQGLW UHPDQGHGWKHPDWWHUWRWKH ,56VRWKDWWKH DJHQF\ FRXOGFRQGXFW DGGLWLRQDO

VHDUFKHVDQGUHOHDVHDQ\QRQH[HPSWSRUWLRQVRIUHVSRQVLYHUHFRUGVWRSODLQWLIICause of Action

v. IRS)6XSSG''&

        7KH DJHQF\ FRQGXFWHG DQRWKHU VHDUFK EXW LW GLG QRW ORFDWH DQ\ DGGLWLRQDO UHVSRQVLYH

UHFRUGV6RWKHSDUWLHVKDYHDJDLQERWKPRYHGIRUVXPPDU\MXGJPHQWDQGSODLQWLIIKDVPRYHGWR

VWULNH SDUW RI RQH RI WKH DJHQF\¶V GHFODUDWLRQV 'HI¶V 0RW IRU 6XPP- >'NW  @ ³'HI¶V

0RW´0HPRI3	$LQ6XSSRI'HI¶V0RW>'NW@³'HI¶V0HP´3O¶V&URVV0RW

IRU6XPP-	0RWWR6WULNH>'NW@³3O¶V0RW´3O¶V0HPRI3	$LQ2SSWR'HI¶V

0RW	LQ6XSSRI3O¶V0RW>'NW@³3O¶V0HP´7KHPRWLRQWRVWULNHZLOOEHGHQLHG

DQG EHFDXVH WKH &RXUW FRQFOXGHV WKDW WKH DJHQF\¶V VHDUFKHV ZHUH DGHTXDWH XQGHU DOO RI WKH
FLUFXPVWDQFHVLWZLOOJUDQWGHIHQGDQW¶VPRWLRQ IRUVXPPDU\MXGJPHQW DQGGHQ\WKHPRWLRQILOHG

E\SODLQWLII

                                          %$&.*5281'

,      &DXVHRI$FWLRQ¶V)2,$5HTXHVWDQGWKH&RXUW¶V5HPDQG

        2Q2FWREHUSODLQWLIIUHTXHVWHGHLJKWFDWHJRULHVRIUHFRUGVIURP GHIHQGDQW([

WR&RPSO>'NW@³)2,$5HT´  2QO\WZRVHWVRIUHFRUGV ± FDWHJRULHVWKUHHDQGIRXURI

SODLQWLII¶VRULJLQDOUHTXHVW± UHPDLQDWLVVXH

                      $Q\FRPPXQLFDWLRQVE\RUIURPDQ\RQHLQWKH([HFXWLYH2IILFHRI
                        WKH 3UHVLGHQW FRQVWLWXWLQJ UHTXHVWV IRU WD[SD\HU RU ³UHWXUQ
                        LQIRUPDWLRQ´ZLWKLQWKHPHDQLQJRI D WKDWZHUHQRWPDGH
                        SXUVXDQWWR J
                      $OOGRFXPHQWVLQFOXGLQJQRWHVDQGHPDLOVUHIHUULQJRUUHODWLQJWR
                        DQ\FRPPXQLFDWLRQGHVFULEHGLQUHTXHVW
)2,$5HT DW  ,QRWKHUZRUGVWKH)2,$UHTXHVWVSHFLILFDOO\FDOOHGIRUUHFRUGVRIUHTXHVWVIRU

FRQILGHQWLDOWD[SD\HULQIRUPDWLRQPDGHRXWVLGHRIQRUPDOFKDQQHOV

        ,QWKHSDUWLHVPRYHGIRUVXPPDU\MXGJPHQWRQLVVXHVUHODWLQJWRWKHDGHTXDF\RIWKH

DJHQF\¶V VHDUFKHV DQG WKH DJHQF\¶V LQYRFDWLRQ RI FHUWDLQ VWDWXWRU\ H[HPSWLRQV WR UHGDFW

LQIRUPDWLRQ IURPWKHUHFRUGVLWUHWULHYHG $WWKDWWLPHWKH&RXUWFRQFOXGHGWKDWWKHVHDUFKIRU

UHFRUGVUHVSRQVLYHWRFDWHJRULHVWKUHHDQGIRXUZDVLQDGHTXDWHCause of Action)6XSSG

DW± 7KHDJHQF\KDGVHDUFKHGIRUUHVSRQVLYHUHFRUGVLQWKH2IILFHRI/HJLVODWLYH$IIDLUV

DQG LW DOVR VHDUFKHG WKH 6HUYLFHV DQG (QIRUFHPHQW 2IILFH WKH 6PDOO %XVLQHVV6HOI (PSOR\HG



     7KH&RXUW¶VSUHYLRXVRSLQLRQVHWVRXWWKHIXOOUHTXHVWCause of Action)6XSSGDW
±

       2Q 1RYHPEHU   WKH &RXUW JUDQWHG GHIHQGDQW¶V XQRSSRVHG PRWLRQ WR GLVPLVV
SODLQWLII¶VFODLPVZLWKUHVSHFWWRFDWHJRULHVVHYHQDQGHLJKWSee 2UGHU1RY>'NW@
&DWHJRU\VHYHQEHFDPHWKHVXEMHFWRIDVHSDUDWHODZVXLWE\SODLQWLIIDJDLQVWWKH7UHDVXU\,QVSHFWRU
*HQHUDOIRU7D[$GPLQLVWUDWLRQDOVRNQRZQDV³7,*7$´See Cause of Action v. TIGTA)
6XSSG''&Cause of Action v. TIGTA)6XSSG''&
                                                   
IXQFWLRQ WKH ,560HGLD5HODWLRQV2IILFH DQG WKH 2IILFHRI WKH&RPPLVVLRQHU Id. DW ,W

ORFDWHGDVHWRIGRFXPHQWVFDOOHG³WD[FKHFNV´ZKLFKDUHUHTXHVWVIRUWKHUHWXUQLQIRUPDWLRQRI

LQGLYLGXDOVZKRDUHXQGHUFRQVLGHUDWLRQIRUYDULRXVDSSRLQWPHQWVWRSRVLWLRQVLQWKH([HFXWLYH

%UDQFK EXW LW GLG QRW VHDUFK WKRVH GRFXPHQWV EHFDXVH LW FDWHJRULFDOO\ GHWHUPLQHG WKDW WKRVH

UHFRUGVZRXOGEHH[HPSWIURPGLVFORVXUHXQGHU)2,$([HPSWLRQDQG86& DId.

        7KH&RXUWIRXQG WKHDJHQF\¶V VHDUFKWREHLQDGHTXDWHEHFDXVHWKH GHFODUDWLRQVXEPLWWHG

SURYLGHG³QRH[SODQDWLRQIRUWKH FRQFOXVLRQWKDWUHFRUGVRIUHTXHVWVPDGHE\WKH([HFXWLYH%UDQFK

ZRXOGEHORFDWHGLQWKH2IILFHRILegislative $IIDLUVRULQDQ\RIWKHRWKHURIILFHV>WKHDJHQF\@

QDPHGRUZK\WKH\ZRXOGQRWEHHOVHZKHUH´Id. DW7KH&RXUWDOVRIDXOWHGWKHDJHQF\IRU

IDLOLQJWRLGHQWLI\NH\ZRUGVRUVHDUFKWHUPVWKDWPLJKWLGHQWLI\³UHTXHVWVIRUµWD[SD\HURUUHWXUQ

LQIRUPDWLRQ¶ E\ WKH ([HFXWLYH 2IILFH RI WKH 3UHVLGHQW WKDW ZHUH not PDGH SXUVXDQW WR VHFWLRQ

J´Id. 7KH&RXUWUHPDQGHGWKHPDWWHUWRWKHDJHQF\WRFRQGXFWDGGLWLRQDOVHDUFKHVIRU

UHFRUGVUHVSRQVLYH WRLWHPVWKUHHDQGIRXURISODLQWLII¶VUHTXHVW Id. 

,,     7KHUHQHZHGVHDUFKIRUGRFXPHQWV

        7KHDJHQF\KDVSURIIHUHGWKUHH GHFODUDWLRQVWRVXSSRUWLWVVHFRQGVHWRI VHDUFKHIIRUWVLQ

WKLVFDVHWZRGHFODUDWLRQV RI6DUDK7DWHDQ$WWRUQH\LQWKH2IILFHRI &KLHI&RXQVHODWWKH,56

'HFORI6DUDK7DWH>'NW@³7DWH'HFO´  ±6HFRQG'HFORI6DUDK7DWH>'NW@

³G7DWH'HFO´ ±DQG WKHGHFODUDWLRQRI /LQGD-0F&DUW\WKH'LUHFWRURIWKH2IILFHRI

WKH([HFXWLYH6HFUHWDULDWLQWKH2IILFHRIWKH&KLHIRI6WDIIRIWKH,56 'HFORI/LQGD-0F&DUW\

>'NW@³0F&DUW\'HFO´ 




       7KH&RXUWDOVRUHPDQGHGWKHVHDUFKIRUGRFXPHQWVLQFDWHJRULHVILYHDQGVL[Cause of
Action)6XSSGDWEXWWKHSDUWLHVODWHUVWLSXODWHGWKDWWKHDJHQF\KDG³VDWLVILHGLWV
REOLJDWLRQVXQGHUWKH)2,$ZLWKUHJDUGWRLWHPVDQGRI3ODLQWLII¶V )2,$UHTXHVW´ -RLQW6WLS
>'NW@DW
                                                   
        7KH DJHQF\ DWWRUQH\ VWDWHG WKDW WKH ³2IILFH RI WKH &RPPLVVLRQHU LV WKH RQO\ RIILFH RU

GLYLVLRQRIWKH,56OLNHO\WRUHFHLYHFRUUHVSRQGHQFHIURPWKH([HFXWLYH2IILFHRIWKH3UHVLGHQW

WKDW LV UHVSRQVLYH WR LWHPV  DQG ´ RI SODLQWLII¶V UHTXHVW DQG WKDW WKH 2IILFH RI WKH ([HFXWLYH

6HFUHWDULDW ZKLFK LV ZLWKLQ WKH 2IILFH RI WKH &RPPLVVLRQHU LV UHVSRQVLEOH IRU ³UHFHLYLQJ DQG

WUDFNLQJFRUUHVSRQGHQFHIURPWKH([HFXWLYH2IILFHRIWKH3UHVLGHQWDQGGHWHUPLQLQJKRZHDFK

LWHPVKRXOGEHKDQGOHG´7DWH'HFO7KHUHIRUHDFFRUGLQJWRWKHGHFODUDWLRQVWKH2IILFHRI

WKH([HFXWLYH6HFUHWDULDW LVWKHFRPSRQHQWZKHUHUHVSRQVLYHUHFRUGVZHUHPRVWOLNHO\WREHIRXQG

        0F&DUW\DYHUVWKDWWKH2IILFHRIWKH([HFXWLYH6HFUHWDULDW

                 >5@HFHLYHGVHYHUDOFRPPXQLFDWLRQVHDFKPRQWKIURPWKH:KLWH+RXVHWKDW
                 SHUWDLQHGWRWKHWD[PDWWHUVRIVSHFLILFWD[SD\HUV7KHVHFRPPXQLFDWLRQV
                 ZHUHFRUUHVSRQGHQFHWKHVSHFLILFWD[SD\HUDGGUHVVHGWRWKH3UHVLGHQWWKH
                 )LUVW/DG\RUWKH9LFH3UHVLGHQWVHHNLQJDVVLVWDQFHZLWKDWD[PDWWHU7KH
                 :KLWH +RXVH IRUZDUGHG VXFK FRPPXQLFDWLRQV ZLWKRXW FRPPHQW WR WKH
                 ,56IRUKDQGOLQJ,QHDFKLQVWDQFHVWDIIRIWKH,562IILFHRIWKH([HFXWLYH
                 6HFUHWDULDW HQWHUHG WKH FRPPXQLFDWLRQ LQ WKH FRUUHVSRQGHQFHWUDFNLQJ
                 V\VWHP(7UDNDQGWKHQIRUZDUGHGWKHFRPPXQLFDWLRQWRWKH,56RIILFHRU
                 GLYLVLRQUHVSRQVLEOHIRUWKHWD[PDWWHUIRUGLUHFWUHVSRQVHWRWKHWD[SD\HU
                 7KH :KLWH +RXVH GLG QRW UHTXHVW LQIRUPDWLRQ DERXW WKH WD[SD\HU RU WD[
                 PDWWHUDQGZDVQRWLQIRUPHGLQZULWLQJRUYHUEDOO\DQ\WKLQJDERXWKRZWKH
                 ,56KDQGOHGHDFKPDWWHU,WZDVWKHDSSDUHQWEXVLQHVVSUDFWLFHRIWKH:KLWH
                 +RXVHWRVHQGDOOFRUUHVSRQGHQFHSHUWDLQLQJWRWD[SD\HUVSHFLILFPDWWHUVWR
                 WKH2IILFHRIWKH([HFXWLYH6HFUHWDULDW

0F&DUW\'HFO  

        7KHDJHQF\DOVRH[SODLQHG WKDWWKH³(7UDNGDWDEDVHSURYLGHVWKH6HUYLFH¶VOHDGHUVKLSDQG

EXVLQHVV XQLWV WKH DELOLW\ WR PDQDJH LQFRPLQJ FRUUHVSRQGHQFH IURP DQG UHSOLHV WR inter alia

WD[SD\HUV&RQJUHVVWKH7UHDVXU\'HSDUWPHQWWKH:KLWH+RXVHWKH*RYHUQPHQW$FFRXQWDELOLW\

2IILFHDQGWKH7UHDVXU\,QVSHFWRU*HQHUDOIRU7D[$GPLQLVWUDWLRQ´7DWH'HFO (DFKSLHFH

RI FRUUHVSRQGHQFH LV VFDQQHG LQWR WKH (7UDN V\VWHP DQG LV FDWHJRUL]HG E\ VHQGHU GDWH DQG

VXEMHFWPDWWHUWKHFRUUHVSRQGHQFHDORQJZLWKDQ\UHSOLHVWRWKDWFRUUHVSRQGHQFHFDQEHNH\ZRUG

VHDUFKHG Id.

                                                        
        7RLGHQWLI\UHVSRQVLYHGRFXPHQWVLQWKH(7UDNGDWDEDVHWKHDJHQF\XWLOL]HG WKHIROORZLQJ

VHDUFKWHUPV :KLWH+RXVH3UHVLGHQWRIWKH8QLWHG6WDWHV32786%DUDFN  2EDPD%XVK (23

DQG(23JRY7DWH'HFO 7KRVHWHUPVZHUHXVHGEHFDXVHWKH\ZHUH³VXEVWDQWLDOO\WKHVDPH

VHDUFKWHUPVWKDWWKH&RXUWKHOGFRQVWLWXWHGDQDGHTXDWHVHDUFKIRUUHFRUGVUHVSRQVLYHWRLWHPV

DQGRISODLQWLII¶V)2,$UHTXHVW´LQWKHSULRURSLQLRQ Id. see also Cause of Action)6XSS

GDW±,Q)HEUXDU\RIWKHSDUWLHVDJUHHGWKDWWKHVHDUFKIRUUHVSRQVLYHUHFRUGVFRXOG

EH OLPLWHG WR VSHFLILF RIILFHV ZLWKLQ WKH ([HFXWLYH 2IILFH RI WKH 3UHVLGHQW  WKH &RXQFLO RI

(FRQRPLF $GYLVRUV WKH ([HFXWLYH 5HVLGHQFH WKH 1DWLRQDO 6HFXULW\ &RXQFLO WKH 2IILFH RI

$GPLQLVWUDWLRQWKH2IILFHRIWKH9LFH3UHVLGHQWDQGWKH:KLWH+RXVH2IILFHId.   7KHSDUWLHV

DOVRDJUHHGWRDGGLWLRQDOVHDUFKHVLQ(7UDNXVLQJWKHIROORZLQJVHDUFKWHUPV([HF5HV&($

16&2$:+2)(&:+:+&2([HFXWLYH2IILFHRIWKH3UHVLGHQW 6WUHOND2IILFHRIWKH9LFH

3UHVLGHQW293DQG:KLWH+RXVH2IILFHId. 1HLWKHUVHDUFK\LHOGHGUHVSRQVLYHUHFRUGVId.  

        )LQDOO\ WKH DJHQF\ DWWRUQH\ EHFDPH DZDUH WKDW SODLQWLII KDG UHTXHVWHG WKDW WKH DJHQF\

VHDUFKWZRRWKHUGDWDEDVHV± $)2,$DQG(',06± IRUUHVSRQVLYHUHFRUGV7DWH'HFO  $)2,$

³LV WKH QDWLRQZLGH LQYHQWRU\ FRQWURO DQG FDVH PDQDJHPHQW V\VWHP XVHG E\ WKH ,56 2IILFH RI

'LVFORVXUHWRWUDFNDQGSURFHVVUHTXHVWVIRUDJHQF\UHFRUGVPDGHSXUVXDQWWRVHFWLRQRIWKH

,QWHUQDO5HYHQXH&RGH)2,$DQGWKH3ULYDF\$FW´Id.  $)2,$ZDVLPSOHPHQWHGLQWKH

VXPPHURIId. (',06LVWKHOHJDF\V\VWHPWKDWZDVXVHGEHIRUHWKHLPSOHPHQWDWLRQRI

$)2,$Id. 7KRXJKLWZDVWKHDJHQF\¶VSRVLWLRQ WKDWLW³GRHVQRWPDLQWDLQWKHUHFRUGVSODLQWLII

VHHNV´LQHLWKHUGDWDEDVHLWYROXQWDULO\DJUHHGWRVHDUFKWKRVHGDWDEDVHV³LQDQH[FHVVRIFDXWLRQ




       7KHRULJLQDO7DWHGHFODUDWLRQWZLFHPLVVSHOOHG3UHVLGHQW2EDPD¶VILUVWQDPHDV³%DUDN´
7DWH'HFO :KLOHWKHDJHQF\FRQFOXGHGWKDWWKHLVVXHZDVZLWKWKHGHFODUDWLRQDQGQRW
ZLWK WKH VHDUFK WKH DJHQF\ UHUDQ WKH VHDUFKHV XVLQJ WKH WHUP ³%DUDFN´ DQG GLG QRW ILQG DQ\
UHVSRQVLYHUHFRUGV G7DWH'HFO  
                                                     
DQGWRIRUHVWDOOGLVSXWHVDERXWWKHVXIILFLHQF\RIWKHVHDUFKIRUUHVSRQVLYHUHFRUGV´Id.   7KH

DJHQF\ VHDUFKHG ERWK GDWDEDVHV XVLQJ WKH IROORZLQJ WHUPV  :+ (23 :KLWH +RXVH 2EDPD

%DUDFN 2EDPD *HRUJH %XVK DQG ([HFXWLYH2IILFHRIWKH3UHVLGHQW Id.   1RUHVSRQVLYH

UHFRUGVZHUHIRXQGId.

,,,    3URFHGXUDO+LVWRU\

        $IWHUWKHVHVHDUFKHVZHUHFRPSOHWHWKHDJHQF\ PRYHGIRUVXPPDU\MXGJPHQWDWWDFKLQJD

VWDWHPHQW RI IDFWV DQG WKH WZR GHFODUDWLRQV  'HI¶V 0RW 'HI¶V 0HP 'HI¶V 6WDWHPHQW RI

8QGLVSXWHG0DWHULDO)DFWV>'NW@³'HI¶V62)´7DWH'HFO0F&DUW\'HFO 3ODLQWLIIWKHQ

ILOHGDFURVVPRWLRQ IRUVXPPDU\MXGJPHQWDQGLW DOVRPRYHGWRVWULNHSRUWLRQVRIWKH0F&DUW\

GHFODUDWLRQ3O¶V0RW3O¶V0HP ,WVXSSOLHGLWVRZQVWDWHPHQWRIXQGLVSXWHGPDWHULDOIDFWV

3O¶V 6WDWHPHQW RI 8QGLVSXWHG 0DWHULDO )DFWV >'NW  @ ³3O¶V &URVV62)´ D UHVSRQVH WR

GHIHQGDQW¶VVWDWHPHQWRIXQGLVSXWHGPDWHULDOIDFWV3O¶V5HVSWR'HI¶V62)>'NW @³3O¶V

62)´ DQG D GHFODUDWLRQ IURP LWV FRXQVHO  'HFO RI 5\DQ 3 0XOYH\ >'NW  @ ³0XOYH\

'HFO´ 2Q $XJXVWGHIHQGDQWILOHGDUHSO\LQVXSSRUWRILWVPRWLRQDQGLQRSSRVLWLRQWR

SODLQWLII¶VFURVVPRWLRQDQGPRWLRQWRVWULNH5HSO\LQ6XSSRI'HI¶V0RW2SSWR3O¶V&URVV

0RW>'NW@³'HI¶V5HSO\´DORQJZLWKDUHVSRQVHWRSODLQWLII¶VVWDWHPHQWRIIDFWV'HI¶V

5HVSWR3O¶V&URVV62)>'NW@³'HI¶V&URVV62)´DQGDVHFRQGGHFODUDWLRQIURP7DWH

G7DWH'HFO$QGRQ$XJXVWSODLQWLIIILOHGDFURVVUHSO\LQVXSSRUWRILWVFURVVPRWLRQ

DQGLQVXSSRUWRILWVPRWLRQWRVWULNH3O¶V&URVV5HSO\LQ6XSSRI3O¶V&URVV0RW>'NW@

³3O¶V&URVV5HSO\´ 2Q$SULOWKH&RXUWKHOGDVWDWXVFRQIHUHQFHLQWKHPDWWHU7URI

6WDWXV&RQIHUHQFH>'NW@³7U´




                                                    
                                     67$1'$5'2)5(9,(:

        ,QD)2,$FDVHWKHGLVWULFWFRXUWUHYLHZVWKHDJHQF\¶VGHFLVLRQVde novo DQG³WKHEXUGHQ

LVRQWKHDJHQF\WRVXVWDLQLWVDFWLRQ´86&D%Military Audit Project v. Casey

 )G   '& &LU   ³>7@KH YDVW PDMRULW\ RI )2,$ FDVHV FDQ EH UHVROYHG RQ

VXPPDU\MXGJPHQW´Brayton v. Office of U.S. Trade Rep.)G'&&LU

        6XPPDU\MXGJPHQWLVDSSURSULDWH³LIWKHPRYDQWVKRZVWKDWWKHUHLVQRJHQXLQHGLVSXWHDV

WRDQ\PDWHULDOIDFWDQGWKHPRYDQWLVHQWLWOHGWRMXGJPHQWDVDPDWWHURIODZ´)HG 5&LY3

D  7KH SDUW\ VHHNLQJ VXPPDU\ MXGJPHQW ³EHDUV WKH LQLWLDO UHVSRQVLELOLW\ RI LQIRUPLQJ WKH

GLVWULFW FRXUW RI WKH EDVLV IRU LWV PRWLRQ DQG LGHQWLI\LQJ WKRVH SRUWLRQV RI WKH SOHDGLQJV

GHSRVLWLRQVDQVZHUVWRLQWHUURJDWRULHVDQGDGPLVVLRQVRQILOHWRJHWKHUZLWKWKHDIILGDYLWVLIDQ\

ZKLFKLWEHOLHYHVGHPRQVWUDWHWKHDEVHQFHRIDJHQXLQHLVVXHRIPDWHULDOIDFW´Celotex Corp. v.

Catrett  86    LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG  7R GHIHDW VXPPDU\

MXGJPHQWWKHQRQPRYLQJSDUW\PXVW³GHVLJQDWHVSHFLILF IDFWVVKRZLQJ WKDWWKHUHLVDJHQXLQH

LVVXHIRUWULDO´Id. DWLQWHUQDOTXRWDWLRQPDUNVRPLWWHG

        7KH PHUH H[LVWHQFH RI D IDFWXDO GLVSXWH LV LQVXIILFLHQW WR SUHFOXGH VXPPDU\ MXGJPHQW

Anderson v. Liberty Lobby, Inc.86±$GLVSXWHLV³JHQXLQH´RQO\LID

UHDVRQDEOHIDFWILQGHUFRXOGILQGIRUWKHQRQPRYLQJSDUW\DIDFWLV³PDWHULDO´ RQO\LILWLVFDSDEOH

RIDIIHFWLQJWKHRXWFRPHRIWKHOLWLJDWLRQId. DW Laningham v. U.S. Navy)G

 '&&LU,QDVVHVVLQJDSDUW\¶VPRWLRQWKHFRXUWPXVW³YLHZWKHIDFWVDQGGUDZ

UHDVRQDEOHLQIHUHQFHVµLQWKHOLJKWPRVWIDYRUDEOHWRWKHSDUW\RSSRVLQJWKHVXPPDU\MXGJPHQW

PRWLRQ¶´Scott v. Harris86DOWHUDWLRQVRPLWWHGTXRWLQJUnited States

v. Diebold, Inc.86SHUFXULDP ³7KHUXOHJRYHUQLQJFURVVPRWLRQVIRU

VXPPDU\MXGJPHQW    LVWKDWQHLWKHUSDUW\ZDLYHVWKHULJKWWRDIXOOWULDORQWKHPHULWVE\ILOLQJ



                                                    
LWVRZQPRWLRQHDFKVLGHFRQFHGHVWKDWQRPDWHULDOIDFWVDUHDWLVVXHRQO\IRUWKHSXUSRVHVRILWV

RZQ PRWLRQ´ Sherwood v. Wash. Post  )G   Q '& &LU  TXRWLQJ

McKenzie v. Sawyer )GQ'& &LU  ,QDVVHVVLQJHDFKSDUW\¶VPRWLRQ³>D@OO

XQGHUO\LQJIDFWVDQGLQIHUHQFHVDUHDQDO\]HGLQWKHOLJKWPRVWIDYRUDEOHWRWKHQRQPRYLQJSDUW\´

N.S. ex rel. Stein v. District of Columbia ) 6XSS G''& FLWLQJAnderson

86DW

        ³6XPPDU\ MXGJPHQW PD\ EH JUDQWHG RQ WKH EDVLV RI DJHQF\ DIILGDYLWV´ LQ )2,$ FDVHV

ZKHQ WKRVH DIILGDYLWV ³FRQWDLQ UHDVRQDEOH VSHFLILFLW\ RI GHWDLO UDWKHU WKDQ PHUHO\ FRQFOXVRU\

VWDWHPHQWV´DQGZKHQ³WKH\DUHQRWFDOOHGLQWRTXHVWLRQE\FRQWUDGLFWRU\HYLGHQFHLQWKHUHFRUG

RUE\HYLGHQFHRIDJHQF\EDGIDLWK´Judicial Watch, Inc. v. U.S. Secret Serv.)G

'&&LUTXRWLQJConsumer Fed’n of Am. v. Dep’t of Agric.)G'&&LU



                                             $1$/<6,6

        )2,$UHTXLUHVWKHUHOHDVHRIJRYHUQPHQWUHFRUGVXSRQUHTXHVW,WVSXUSRVHLV³WRHQVXUH

DQLQIRUPHGFLWL]HQU\YLWDOWRWKHIXQFWLRQLQJRIDGHPRFUDWLFVRFLHW\QHHGHGWRFKHFNDJDLQVW

FRUUXSWLRQ DQG WR KROG WKH JRYHUQRUV DFFRXQWDEOH WR WKH JRYHUQHG´ NLRB v. Robbins Tire &

Rubber Co. 86$WWKHVDPHWLPH&RQJUHVVUHFRJQL]HG³WKDWOHJLWLPDWH

JRYHUQPHQWDODQGSULYDWHLQWHUHVWVFRXOGEHKDUPHGE\UHOHDVHRIFHUWDLQW\SHVRILQIRUPDWLRQDQG

SURYLGHG QLQH VSHFLILF H[HPSWLRQV XQGHU ZKLFK GLVFORVXUH FRXOG EH UHIXVHG´ FBI v.

Abramson 86 see also Ctr. for Nat’l Sec. Studies v. DOJ )G

'&&LU ³)2,$UHSUHVHQWVDEDODQFHVWUXFNE\&RQJUHVVEHWZHHQWKHSXEOLF¶VULJKW

WRNQRZDQGWKHJRYHUQPHQW¶VOHJLWLPDWHLQWHUHVWLQNHHSLQJFHUWDLQLQIRUPDWLRQFRQILGHQWLDO´

FLWLQJJohn Doe Agency v. John Doe Corp.86



                                                   
        7RSUHYDLOLQD)2,$DFWLRQDQDJHQF\PXVWGHPRQVWUDWHWKDWLWKDVPDGH³DJRRGIDLWK

HIIRUW WR FRQGXFW D VHDUFK IRU WKH UHTXHVWHG UHFRUGV XVLQJ PHWKRGV ZKLFK FDQ EH UHDVRQDEO\

H[SHFWHGWRSURGXFHWKHLQIRUPDWLRQUHTXHVWHG´Oglesby v. U.S. Dep’t of Army)G

'&&LU:KHQDQDJHQF\¶VVHDUFKLVTXHVWLRQHGLWPXVWVKRZ³EH\RQGPDWHULDOGRXEW

WKDW LWV VHDUFK ZDV UHDVRQDEO\ FDOFXODWHG WR XQFRYHU DOO UHOHYDQW GRFXPHQWV´  Ancient Coin

Collectors Guild v. U.S. Dep’t of State)G'&&LU, TXRWLQJValencia-

Lucena v. U.S. Coast Guard)G'&&LUsee also Oglesby)GDW

Weisberg v. DOJ)G'&&LU

        7RGHPRQVWUDWHWKDWLWKDVSHUIRUPHGDQDGHTXDWHVHDUFKIRUGRFXPHQWVUHVSRQVLYHWRD

)2,$ UHTXHVW DQ DJHQF\ PXVW VXEPLW D UHDVRQDEO\ GHWDLOHG DIILGDYLW GHVFULELQJ WKH VHDUFK

Oglesby)GDWsee also Defs. of Wildlife v. U.S. Border Patrol)6XSSG

''& $QDIILGDYLWLV³UHDVRQDEO\GHWDLOHG´LILW³VHW>V@IRUWKWKHVHDUFKWHUPVDQGWKH

W\SHRIVHDUFKSHUIRUPHGDQGDYHU>V@WKDWDOOILOHVOLNHO\WRFRQWDLQUHVSRQVLYHPDWHULDOVLIVXFK

UHFRUGVH[LVWZHUHVHDUFKHG´Oglesby)GDWsee also Defs. of Wildlife)6XSS

GDW

        7R PHHWWKHVHUHTXLUHPHQWVWKHDIILGDYLWPXVWDWOHDVWLQFOXGHWKHDJHQF\¶V³UDWLRQDOHIRU

VHDUFKLQJ FHUWDLQORFDWLRQVDQGQRWRWKHUV´ Defs. of Wildlife )6XSS G DW $JHQF\

DIILGDYLWVDWWHVWLQJWRDUHDVRQDEOHVHDUFK³DUHDFFRUGHGDSUHVXPSWLRQRIJRRGIDLWK´SafeCard

Servs., Inc. v. SEC)G'&&LU³LIWKH\DUHQRWFDOOHGLQWRTXHVWLRQE\

FRQWUDGLFWRU\HYLGHQFHLQWKHUHFRUGRUE\HYLGHQFHRIDJHQF\EDGIDLWK´Judicial Watch 

)GDW TXRWLQJConsumer Fed’n of Am.)GDW 

        $QDJHQF\¶VGHFODUDWLRQV³QHHGQRWµVHWIRUWKZLWKPHWLFXORXVGRFXPHQWDWLRQ WKHGHWDLOVRI

DQHSLFVHDUFKIRUWKHUHTXHVWHGUHFRUGV¶´Defs. of Wildlife)6XSSGDWTXRWLQJPerry



                                                   
v. Block  )G   '& &LU  EXW WKH\ VKRXOG ³GHVFULEH ZKDW UHFRUGV ZHUH

VHDUFKHGE\ZKRPDQGWKURXJKZKDWSURFHVVHV´ Id.TXRWLQJSteinberg v. DOJ)G

'&&LU&RQFOXVRU\DVVHUWLRQVDERXWWKHDJHQF\¶VWKRURXJKQHVVDUHQRWVXIILFLHQW

See Morley v. CIA)G±'&&LU

,     7KHPRWLRQWRVWULNHZLOOEHGHQLHG

       3ODLQWLIIKDVPRYHGWRVWULNHSRUWLRQVRIWKHGHFODUDWLRQRI/LQGD0F&DUW\ZKLFKZDVILOHG

LQVXSSRUWRIWKHDJHQF\¶VPRWLRQIRUVXPPDU\MXGJPHQWVRWKH&RXUWZLOOWDNHXSWKDWLVVXHILUVW

3ODLQWLIIFLWHV)HGHUDO5XOHRI&LYLO3URFHGXUHFZKLFK UHTXLUHVWKDWDGHFODUDWLRQXVHGWR

VXSSRUWRURSSRVHDPRWLRQIRUVXPPDU\MXGJPHQW³EHPDGHRQSHUVRQDONQRZOHGJHVHWRXWIDFWV

WKDWZRXOGEHDGPLVVLEOHDVHYLGHQFHDQGVKRZWKDWWKHDIILDQWRUGHFODUDQWLVFRPSHWHQWWRWHVWLI\

RQWKHPDWWHUVVWDWHG´ )HG5&LY3F

       3ODLQWLIIREMHFWVWRWKHILQDOVHQWHQFHRISDUDJUDSKWKUHHRIWKH0F&DUW\GHFODUDWLRQDQGWR

WKHHQWLUHW\RISDUDJUDSKILYHRIWKH0F&DUW\GHFODUDWLRQ,QWKHFKDOOHQJHGVHQWHQFHLQSDUDJUDSK

WKUHH0F&DUW\DYHUVWKDW³>L@WZDVWKHDSSDUHQWEXVLQHVVSUDFWLFHRIWKH:KLWH+RXVHWRVHQGDOO

FRUUHVSRQGHQFHSHUWDLQLQJWRWD[SD\HUVSHFLILFPDWWHUVWRWKH2IILFHRIWKH([HFXWLYH6HFUHWDULDW´

0F&DUW\'HFO 3ODLQWLIIDUJXHVWKDW0F&DUW\ZKR³LVQRWDQHPSOR\HHRIWKH:KLWH+RXVH

>DQG@KDVQHYHUEHHQDQHPSOR\HHRIWKH:KLWH+RXVH´ODFNVSHUVRQDONQRZOHGJHWRWHVWLI\DERXW

³:KLWH+RXVHSUDFWLFHV´3O¶V0HPDW%XW0F&DUW\¶VXVHRIWKHZRUG³DSSDUHQW´PDNHVLW

FOHDUWKDWVKHLVVSHDNLQJDERXWZKDWVKHKDVEHHQDEOHWRREVHUYH± VKHGRHVQRWSXUSRUWWRVSHDN

RQEHKDOIRIWKH:KLWH+RXVHDQG VKHGRHVQRWSURIIHU DGHILQLWLYHVWDWHPHQWDERXWZKDWWKH:KLWH

+RXVHGLGRUGLGQRWGR7KH&RXUWXQGHUVWDQGV0F&DUW\WREH PDNLQJWKHREVHUYDWLRQWKDWLQ

KHUH[SHULHQFHWKH:KLWH +RXVHIRUZDUGHGPXOWLSOHWD[SD\HUVSHFLILFLQTXLULHV WRWKH2IILFHRI

WKH([HFXWLYH6HFUHWDULDW $QGDVWKHKHDGRIWKHRIILFHWKDWUHFHLYHVWKRVHFRPPXQLFDWLRQVVKH



                                                  
KDV SHUVRQDO NQRZOHGJH RI WKDW SURFHVV  7KHUHIRUH WKH &RXUW ZLOO QRW VWULNH WKH VHQWHQFH LQ

SDUDJUDSKWKUHH 7KH&RXUWQRWHVWKDWLQDQ\HYHQWWKH7DWHGHFODUDWLRQVXSSOLHVDQDGGLWLRQDO

EDVLV IRU WKH ILQGLQJ WKDW WKH 2IILFH RI WKH ([HFXWLYH 6HFUHWDULDW LV WKH RIILFH UHVSRQVLEOH IRU

KDQGOLQJUHTXHVWVIURPWKH([HFXWLYH2IILFHRIWKH3UHVLGHQW 7DWH'HFO 

        3ODLQWLIIDOVRPRYHVWRVWULNHSDUDJUDSKILYH RIWKH0F&DUW\GHFODUDWLRQZKLFKVWDWHV

                 >7@KH ,56 WDNHV VHULRXVO\ WKH FRQILGHQWLDOLW\ SURYLVLRQV RI  86&
                   DQG WUDLQV LWV HPSOR\HHV DFFRUGLQJO\  ,I DQ ,56 HPSOR\HH QRW
                 DVVLJQHG WR WKH 2IILFH RI WKH ([HFXWLYH 6HFUHWDULDW UHFHLYHG D
                 FRPPXQLFDWLRQIURPVRPHRQHDWWKH:KLWH+RXVHVHHNLQJWD[LQIRUPDWLRQ
                 WKDW HPSOR\HH ZRXOG KDYH NQRZQ WKDW KH GRHV QRW KDYH WKH DXWKRULW\ WR
                 GLVFORVH WD[ LQIRUPDWLRQ WR WKH :KLWH +RXVH DQG ZRXOG KDYH SURPSWO\
                 DUUDQJHG WR IRUZDUG VXFK FRPPXQLFDWLRQ WR WKH 2IILFH RI WKH ([HFXWLYH
                 6HFUHWDULDWIRUDSSURSULDWHKDQGOLQJ,IVXFKDFRPPXQLFDWLRQZDVUHFHLYHG
                 E\ WKH 2IILFH RI WKH ([HFXWLYH 6HFUHWDULDW VWDII ZRXOG IROORZ VWDQGDUG
                 SUDFWLFHRIWKLVRIILFHDQGHQWHUWKHFRPPXQLFDWLRQLQ(7UDN

0F&DUW\'HFO 3ODLQWLIIFRQWHQGVWKDWWKRVHVWDWHPHQWVDUH³VSHFXODWLYH´DQGLWDUJXHVWKDW

WKHUHLV³QRWKLQJLQKHUGHFODUDWLRQWRLQGLFDWHWKDW0V0F&DUW\KDVDQ\SHUVRQDONQRZOHGJHRI

WKHVHWRSLFV´3O¶V0HPDW 7KH&RXUWILQGVWKDWVLQFH 0F&DUW\KDVZRUNHGDWWKH,56IRUWHQ

\HDUVDQGVKHKDGVHUYHGDVWKH'LUHFWRURIWKH2IILFHRI([HFXWLYH6HFUHWDULDWIRUQLQHPRQWKVDW

WKHWLPHRIKHUGHFODUDWLRQVKHKDVVXIILFLHQWSHUVRQDONQRZOHGJHWRGHVFULEH WKHDJHQF\SROLFLHV

WKDWZHUHLQSODFHDQGKDGEHHQFRPPXQLFDWHGWRHPSOR\HHV2EYLRXVO\ QRGHFODUDQWFDQ UXOHRXW

WKHSRVVLELOLW\WKDWDQHPSOR\HHPD\IDLOWRIROORZSURSHUSURFHGXUHDQGWKHUHIRUHLWZRXOGEH

VSHFXODWLYHIRUKHUWRDYHUWKDWDQ\HPSOR\HHZKRHYHUDFWXDOO\UHFHLYHGDQLPSURSHUUHTXHVWLQ

IDFWSURPSWO\IRUZDUGHGLWWRWKH2IILFHRIWKH([HFXWLYH6HFUHWDULDW %XWLWLVHTXDOO\ VSHFXODWLYH

WRDVVXPHWKDWVXFKDUHTXHVWZDVPDGH 7KH&RXUWXQGHUVWDQGVWKLVSDUDJUDSKRIWKHGHFODUDWLRQ

WR EH VLPSO\ D VWDWHPHQW RI ZKDW SURSHU SURFHGXUH ³ZRXOG KDYH´ UHTXLUHG LQ WKH K\SRWKHWLFDO

VLWXDWLRQEHLQJGHVFULEHGDQGLWZLOOEHUHFHLYHGVROHO\RQWKDWEDVLV




                                                      
,,    7KHVHDUFKIRUUHFRUGVUHVSRQVLYHWRUHTXHVWVWKUHH DQGIRXU ZDVDGHTXDWH

       ,QWKHWZRFDWHJRULHVRIWKH)2,$UHTXHVWWKDWUHPDLQ DWLVVXHSODLQWLIIVRXJKWGRFXPHQWV

UHODWHGWR DQ\FRPPXQLFDWLRQVIURP WKH([HFXWLYH2IILFHRIWKH3UHVLGHQWDVNLQJIRUZKDWZRXOG

FRQVWLWXWH FRQILGHQWLDOWD[SD\HURU³UHWXUQLQIRUPDWLRQ´XQGHU 86& DWKDWZHUHQRW

PDGHSXUVXDQWWRWKHSURFHGXUHVLQ JWKDWJRYHUQRIILFLDOUHTXHVWVIRUWKLVLQIRUPDWLRQ

7KLVUHTXLUHG WKHDJHQF\WRGHWHUPLQHZKHUHGRFXPHQWVUHODWHGWRWKHVHVRUWVRIUHTXHVWVIURPWKH

([HFXWLYH2IILFHRI WKH3UHVLGHQW± ZKLFKVKRXOGQRWH[LVW± ZRXOGEHOLNHO\WREHIRXQGLIWKH\

GLGH[LVW DQGWRH[SODLQZK\LWORRNHGZKHUHLWGLGDQGXVHGWKHVHDUFKWHUPVLWVHOHFWHG

       ,Q LWV LQLWLDO RSLQLRQ WKH &RXUW IRXQG WKH RULJLQDO VHDUFKHV IRU UHFRUGV UHVSRQVLYH WR

FDWHJRULHVWKUHHDQGIRXULQDGHTXDWHEHFDXVH

               >7KHGHFODUDQW@ SURYLGHVQRH[SODQDWLRQIRUKHUFRQFOXVLRQWKDWUHFRUGVRI
               UHTXHVWVPDGHE\WKH([HFXWLYH%UDQFKZRXOGEHORFDWHGLQWKH2IILFHRI
               /HJLVODWLYH$IIDLUVRULQDQ\RIWKHRWKHURIILFHVVKHQDPHGRUZK\WKH\
               ZRXOGQRWEHHOVHZKHUH $OVRWKLVSRUWLRQRIWKH)2,$UHTXHVWVRXJKWD
               EURDGUDQJHRIUHFRUGV ± WKRVHUHODWHGWRUHTXHVWVIRU³WD[SD\HURUµUHWXUQ
               LQIRUPDWLRQ¶´E\WKH([HFXWLYH2IILFHRIWKH3UHVLGHQWWKDWZHUHQRWPDGH
               SXUVXDQWWRVHFWLRQJ ± DQG >WKH GHFODUDQW¶V@ IDLOXUH WR LGHQWLI\DQ\
               NH\ ZRUGV RU VHDUFK WHUPV WKDW ZHUH XVHG RU WR GHVFULEH WKH W\SHV RI
               VHDUFKHVWKDWZHUHSHUIRUPHGLQDQ\GHWDLOXQGHUPLQHVDQ\FODLPWKDWWKH
               VHDUFKZDV³UHDVRQDEO\FDOFXODWHGWRXQFRYHUDOOUHOHYDQWGRFXPHQWV´

Cause of Action)6XSSGDW± LQWHUQDOFLWDWLRQVRPLWWHG

       $IWHUWKHUHPDQGWKH,56WRRNVWHSVWRUHPHG\ WKHGHILFLHQFLHV GHVFULEHG LQWKH&RXUW¶V

SULRURSLQLRQ ,WLGHQWLILHGWKHRIILFHWKDWUHJXODUO\FRPPXQLFDWHVZLWKWKH([HFXWLYH2IILFHRIWKH

3UHVLGHQWDQGLWXWLOL]HGVHDUFKWHUPVWKDWZHUHDUULYHGXSRQWKURXJKGLVFXVVLRQVZLWKWKHSODLQWLII

$QDJHQF\DWWRUQH\6DUDK7DWHKDVDYHUUHGWKDW

               7KH2IILFHRIWKH&RPPLVVLRQHULVWKHRQO\RIILFHRUGLYLVLRQRIWKH,56
               OLNHO\WRUHFHLYHFRUUHVSRQGHQFHIURPWKH([HFXWLYH2IILFHRIWKH3UHVLGHQW
               WKDW LV UHVSRQVLYH WR LWHPV  DQG  RI SODLQWLII¶V 2FWREHU   )2,$
               UHTXHVW  :LWKLQ WKH 2IILFH RI WKH &RPPLVVLRQHU LV WKH 2IILFH RI WKH
               ([HFXWLYH 6HFUHWDULDW  )RU WKH UHOHYDQW WLPH SHULRG    WKH 2IILFH RI WKH

                                                    
                  ([HFXWLYH 6HFUHWDULDW ZDV UHVSRQVLEOH IRU UHFHLYLQJ DQG WUDFNLQJ
                  FRUUHVSRQGHQFH DGGUHVVHG WR WKH 2IILFH RI WKH &RPPLVVLRQHU LQFOXGLQJ
                  FRUUHVSRQGHQFHIURPWKH([HFXWLYH2IILFHRIWKH3UHVLGHQWDQGGHWHUPLQLQJ
                  KRZ HDFK LWHP VKRXOGEHKDQGOHG$OOFRPPXQLFDWLRQVDGGUHVVHGWRWKH
                  2IILFHRIWKH&RPPLVVLRQHU ZHUHUHFRUGHGLQDFRPSXWHUL]HGWUDFNLQJ
                  V\VWHPFDOOHG(7UDN

7DWH'HFO 

        7KH'LUHFWRURI([HFXWLYH6HFUHWDULDW/LQGD0F&DUW\VWDWHG WKDWDQ\FRPPXQLFDWLRQ KHU

RIILFH UHFHLYHGIURPWKH:KLWH+RXVHZRXOGEHHQWHUHGLQWR(7UDN0F&DUW\'HFO  7KH

DJHQF\WKHQVHDUFKHG(7UDNXVLQJWKHVHDUFKWHUPVWKDWKDGEHHQDSSURYHGLQWKH&RXUW¶VRULJLQDO

RSLQLRQDVZHOODVDQDGGLWLRQDOVHWRIWHUPVHVWDEOLVKHGWKURXJKDQDJUHHPHQWZLWKWKHSODLQWLII

See 7DWH 'HFO  ± %HFDXVH WKH DJHQF\ VHDUFKHG WKH UHOHYDQW GDWDEDVH XVLQJ DJUHHGXSRQ

VHDUFKWHUPVLWKDVVKRZQWKDW³DOOILOHVOLNHO\WRFRQWDLQUHVSRQVLYHPDWHULDOV´ZHUHVHDUFKHGDQG

WKH&RXUWILQGVWKDWWKHVHDUFKZDV³UHDVRQDEO\H[SHFWHGWRSURGXFHWKHLQIRUPDWLRQUHTXHVWHG´

Oglesby)GDW 

,,,    3ODLQWLII¶VFKDOOHQJHVWRWKHDGHTXDF\RIWKHVHDUFKGRQRWFUHDWHDJHQXLQHLVVXHRI
        PDWHULDOIDFW
        3ODLQWLII FRQWLQXHVWRFKDOOHQJHWKHDGHTXDF\RIWKHVHDUFKDUJXLQJWKDWVLQFHWKHUHTXHVWV

ZHUH DLPHG DW UHFRUGV RI XQDXWKRUL]HG GLVFORVXUHV LQ DGGLWLRQ WR GLVFORVXUHV WKURXJK SURSHU

FKDQQHOV WKH DJHQF\ VKRXOG KDYH FRQGXFWHG D EURDG VHDUFK RI LWV HPDLO UHFRUGV WR ORFDWH

UHVSRQVLYHPDWHULDOSee 3O¶V0HPDW± %HFDXVHWKHDJHQF\¶VGHFODUDWLRQVLQGLFDWHWKDWLW

FRQGXFWHG ³UHDVRQDEO\ FDOFXODWHG´ VHDUFKHV LW IDOOV WR SODLQWLII WR ³LGHQWLI\ VSHFLILF DGGLWLRQDO

SODFHVWKHDJHQF\VKRXOGQRZVHDUFK´Hodge v. FBI)G'&&LU6LQFH

SODLQWLIIKDVIDLOHGWRPHHWWKDW EXUGHQRUFUHDWHDJHQXLQHLVVXHRIPDWHULDOIDFWDVWRWKHDGHTXDF\

RIWKHVHDUFKVXPPDU\MXGJPHQWZLOOEHHQWHUHGIRUWKHDJHQF\

        ,QLWV)2,$UHTXHVWSODLQWLII DVNHGIRU³>D@Q\FRPPXQLFDWLRQVE\RUIURPDQ\RQHLQWKH

([HFXWLYH2IILFHRIWKH3UHVLGHQWFRQVWLWXWLQJUHTXHVWVIRUWD[SD\HURUµUHWXUQLQIRUPDWLRQ¶ ZLWKLQ

                                                    
WKHPHDQLQJRI DWKDWZHUH QRWPDGHSXUVXDQWWR J´)2,$5HTDW$QDJHQF\

KDV³DGXW\WRFRQVWUXHD)2,$UHTXHVWOLEHUDOO\´PETA v. NIH )G'&&LU

TXRWLQJNation Magazine v. U.S. Customs Serv.)G'&&LUDQGWKH

'& &LUFXLW KDV GLVDSSURYHG RI DJHQFLHV QDUURZLQJ WKH VFRSH RI D )2,$ UHTXHVW WR H[FOXGH

PDWHULDOVUHDVRQDEO\ZLWKLQWKHGHVFULSWLRQSURYLGHGE\WKHUHTXHVWRUSee, e.g., LaCedra v. Exec.

Office for U.S. Att’ys)G'&&LU Nation Magazine)GDW ±



        %XWWKDWLVQRWWKHVLWXDWLRQKHUH,QWKLVFDVHSODLQWLIIGHPDQGVWKDWWKHDJHQF\VHDUFKIRU

UHFRUGVRIVXVSHFWHGXQDXWKRUL]HGFRQGXFW ± WKDWLVUHTXHVWVIRUFRQILGHQWLDOLQIRUPDWLRQPDGH

RXWVLGHRIWKHVWDWXWRU\IUDPHZRUNDQGWKH,56¶VSURFHGXUHVIRUWKHKDQGOLQJRIFRPPXQLFDWLRQV

ZLWKWKH:KLWH+RXVH See 3O¶V0HPDW,QRWKHUZRUGVQRWRQO\GRHVSODLQWLIIQRWNQRZ

ZKHWKHUWKHUHFRUGVLWVHHNVH[LVW± WKH\DUHQRWVXSSRVHGWRH[LVW%XWWKLVUDLVHVWKHTXHVWLRQ

KRZZRXOGWKHDJHQF\EHDEOHWRUHDVRQDEO\LGHQWLI\ZKHUHUHFRUGVWKDWVKRXOGQRWH[LVWDUHOLNHO\

WREHIRXQG"

        3ODLQWLII VXEPLWV WKDW WKH ,56 VKRXOG KDYH VHDUFKHG WKH 2IILFH RI 3ULYDF\ *RYHUQPHQW

/LDLVRQDQG'LVFORVXUH3O¶V0HPDW±EXWLWSRLQWVWRQRIDFWVWKDWZRXOGHQDEOHWKH&RXUW

WRFRQFOXGHWKDWLWZRXOGKDYHEHHQDQ\PRUHUHDVRQDEOHRUOLNHO\WKDWWKHUHFRUGVZRXOGEHWKHUH

WKDQVRPHZKHUHHOVH

        3ODLQWLIIDOVRSURSRVHVWKDWWKHDJHQF\VKRXOG EHUHTXLUHGWRVHDUFK HPDLOUHFRUGV3O¶V

0HP DW ± ,W DUJXHV WKDW ³>J@LYHQ WKH SROLWLFDO VHQVLWLYLW\ RI XQDXWKRUL]HG UHTXHVWV IRU

GLVFORVXUH RI WD[ UHWXUQV RU UHWXUQ LQIRUPDWLRQ LQGLYLGXDOV LQYROYHG ZLWK VXFK UHTXHVWV ZRXOG

OLNHO\HPSOR\OHVVIRUPDOPHWKRGVRIFRPPXQLFDWLRQLQFOXGLQJHPDLO´ Id. DW3ODLQWLII SRLQWV

WR WKH UHFHQW XQUHODWHG &RQJUHVVLRQDO LQYHVWLJDWLRQ LQWR WKH DJHQF\¶V KDQGOLQJ RI WD[H[HPSW



                                                   
HQWLWLHVDQGWKHIDFWWKDWWKHLQYHVWLJDWLRQXQHDUWKHGFRPPXQLFDWLRQVRQWKDW WRSLFPDGHYLDHPDLO

DVDUHDVRQZK\LW LV³UHDVRQDEOHWRDVVXPHWKDWHPDLOFRUUHVSRQGHQFHZDVXVHGLQRWKHULQVWDQFHV

RIDJHQF\ZURQJGRLQJ´Id. DW %XWWKHUHLVQRDFWXDOHYLGHQFHRIZURQJGRLQJLQWKLVFDVHDQG

WKHREYLRXVIDFWWKDWHPSOR\HHVRIDQ\ JRYHUQPHQWRUSULYDWHHQWLW\DUHOLNHO\WRXVHHPDLO± IRU

HLWKHUDSSURSULDWHRULQDSSURSULDWHFRPPXQLFDWLRQV± LVQRWHQRXJKWRVXSSRUWSODLQWLII¶VFDOOIRU

DEURDGVHDUFKLQWRHPDLOLQWKLVSDUWLFXODULQVWDQFH

        $QGHYHQLIWKH&RXUWZHUHWRDJUHHZLWKWKHJHQHUDOSURSRVLWLRQWKDWUHTXHVWVIRUUHWXUQ

LQIRUPDWLRQPDGHRXWVLGHRIWKHVWDWXWRULO\SUHVFULEHGFKDQQHOVFRXOGYHU\ZHOOEHFRPPXQLFDWHG

WKURXJKHPDLOZKRVHHPDLOVKRXOGEHVHDUFKHG"3ODLQWLIIPDLQWDLQHGLQLWVSOHDGLQJVWKDWLWKDG

PDGHQXPHURXVDWWHPSWVWRFROODERUDWHRQWKHLGHQWLILFDWLRQRISRWHQWLDOUHFRUGVFXVWRGLDQV3O¶V

0HPDW± %XWZKHQWKH&RXUWVXPPRQHGWKHSDUWLHVWRDVWDWXVFRQIHUHQFHDQGLQYLWHGWKH

SODLQWLIIWRSURYLGHPRUHGLUHFWLRQSODLQWLIIDFNQRZOHGJHGWKDWLWKDGQRSDUWLFXODUHPDLODFFRXQWV

LQPLQG7U DW±*LYHQSODLQWLII¶V LQDELOLW\ ³WR LGHQWLI\ VSHFLILFDGGLWLRQDOSODFHV WKH

DJHQF\VKRXOGQRZVHDUFK´Hodge)GDWSODLQWLIIKDVQRWSRLQWHGWRDQ\JHQXLQHLVVXH

RIIDFWUHODWHGWRWKHDGHTXDF\RIWKHVHDUFK

        7KHODZLVFOHDUWKDW)2,$GRHVQRWSURYLGHUHTXHVWHUVZLWKDULJKWWRGHPDQG³DQ DOO

HQFRPSDVVLQJILVKLQJH[SHGLWLRQ´RIILOHVLQHYHU\RIILFHZLWKLQDQDJHQF\Dale v. IRS)




                                                   
6XSSG''&  $QGWKHFRXUWQHHGQRW³HPEDUNRQDWLPHFRQVXPLQJDQGFRVWO\

JRRVHFKDVHLQSXUVXLWRISKDQWRPUHSRUWV>IURPWKHDJHQF\@´ Twist v. Ashcroft)6XSSG

 ''&aff’d)$SS¶['&&LU3ODLQWLIILVRIIHULQJDVVXPSWLRQV

DQG DOOHJDWLRQV EXW ³PHUH VSHFXODWLRQ WKDW DV \HW XQFRYHUHG GRFXPHQWV PD\ H[LVW GRHV QRW

XQGHUPLQHWKHILQGLQJWKDWWKHDJHQF\FRQGXFWHGDUHDVRQDEOHVHDUFK´Hodge)GDW

TXRWLQJSafeCard)GDW see also Wilbur v. CIA)G'&&LU




        :KLOHWKHDale FDVHDURVHLQWKHFRQWH[WRIDPRWLRQWRGLVPLVVLWLVLQVWUXFWLYH³'DOH
DVVHUWV WKDW KH ZDV VXEMHFWHG WR UHWDOLDWRU\ DXGLWV E\ WKH ,56 GXULQJ 3UHVLGHQW &OLQWRQ
V
DGPLQLVWUDWLRQ IURP -DQXDU\   WKURXJK -DQXDU\   DQG VHHNV DFFHVV WR DQ\
GRFXPHQWVLQWKHSRVVHVVLRQRIWKH,56WKDWKHEHOLHYHVZLOOHVWDEOLVKWKHSROLWLFDOQDWXUHRIWKHVH
DFWLRQV´ Dale)6XSSGDW+HVRXJKW³DFFHVVWRµ>D@Q\DQGDOOGRFXPHQWVLQFOXGLQJ
EXWQRWOLPLWHGWRILOHVWKDWUHIHURUUHODWHLQDQ\ZD\WR%LOO\5D\'DOH¶ Id. DW'DOHVWDWHG
WKDWKLVUHTXHVWLQFOXGHGµall ,QWHUQDO5HYHQXH6HUYLFHRIILFHVGHSDUWPHQWVGHWDFKPHQWVEXUHDXV
RSHUDWLQJ ORFDWLRQV ILHOG RIILFHV DJHQFLHV GLYLVLRQV GLUHFWRUDWHV FHQWHU KHDGTXDUWHUV DQGRU
RWKHU,QWHUQDO5HYHQXH6HUYLFHRUJDQL]DWLRQVDQGHQWLWLHV¶´ Id. 7KHDJHQF\PRYHGWRGLVPLVV
DUJXLQJWKDWSODLQWLIIGLGQRW³UHDVRQDEO\GHVFULEHWKHUHFRUGVVRXJKWLQKLVUHTXHVW´ Id. DW
7KHFRXUWDJUHHGZLWKWKHJRYHUQPHQWDQGJUDQWHGWKHPRWLRQWRGLVPLVVILQGLQJWKDWWKHIDLOXUH
WRDGHTXDWHO\GHVFULEHWKHUHTXHVWDPRXQWHGWRDIDLOXUHWRH[KDXVWDGPLQLVWUDWLYHUHPHGLHVId.
7KH&RXUWFRQFOXGHGWKDW³>V@LPSO\SXW'DOH¶VVHDUFKUHTXHVWDPRXQWHGWRDQDOOHQFRPSDVVLQJ
ILVKLQJ H[SHGLWLRQ RI ILOHV DW ,56 RIILFHV DFURVV WKH FRXQWU\ DW WD[SD\HU H[SHQVH´ Id. +HUH
SODLQWLIIVXVSHFWVWKDWWKHUHZDVZURQJGRLQJLQFRQQHFWLRQZLWKDSDUWLFXODUWD[SD\HU¶VFRQILGHQWLDO
LQIRUPDWLRQEXW)2,$GRHVQRWDXWKRUL]HZLGHUDQJLQJVHDUFKHVIRUUHFRUGVWKDWPD\RUPD\QRW
HYHQH[LVW
                                                    
                                           &21&/86,21

        )RUWKRVH UHDVRQVWKH&RXUWZLOOJUDQWWKHDJHQF\¶VPRWLRQIRUVXPPDU\MXGJPHQWDQGLW

ZLOO GHQ\ SODLQWLII¶V FURVVPRWLRQ IRU VXPPDU\ MXGJPHQW DQG SODLQWLII¶V PRWLRQ WR VWULNH  $

VHSDUDWHRUGHUZLOOLVVXH




                                                $0%(50$1-$&.621
                                                8QLWHG6WDWHV'LVWULFW-XGJH

'$7( 0D\